Citation Nr: 0803408	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-37 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from September 
1982 to September 1988, including active duty for training 
from January 1983 to May 1983.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Roanoke, Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand for further development is 
necessary prior to appellate adjudication of this claim 
because VA has not yet met its duty to assist.  VA has a duty 
to assist claimants to obtain evidence needed to substantiate 
a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  VA's duty to assist 
includes obtaining records in the custody of a Federal 
department or agency and making reasonable efforts to obtain 
private medical records.  38 C.F.R. § 3.159(c)(1), (2).  

At the October 2007 Board hearing, the veteran stated that 
various medical records were not of file, including records 
of treatment during basic training at the Fort Jackson, South 
Carolina clinic, records of treatment at the Walter Reed Army 
Medical Center, and records of treatment she received while 
working at the Pentagon.  The RO obtained service medical 
records from the National Guard, but did not attempt to 
obtain medical records from the above-noted locations, did 
not follow up on the National Personnel Records Center's 
(NPRC) notice that medical records may also be located at the 
VA Records Management Center and at the U.S. Army Human 
Resources Command.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran 
and afford her the opportunity to 
identify by name, address and dates 
of treatment or examination, her 
current podiatrist, whom she began 
seeing in 2005 or 2006.  After 
securing the proper authorizations 
where necessary, the RO must then 
seek to obtain all the records of 
treatment or examination listed by 
the veteran which are not already on 
file.

2.  The RO must attempt to obtain 
all of the veteran's service medical 
records by contacting any 
appropriate records repositories, to 
specifically include the Moncrief 
Army Community Hospital at Fort 
Jackson, South Carolina, the Army's 
Pentagon health clinic, Walter Reed 
Army Medical Center, and the VA 
Records Management Center.  The RO 
must request a search for the 
veteran's entire service medical 
records file.  

The RO must take all other 
appropriate measures to determine if 
there are any other records of 
inservice medical treatment 
available.  The RO must contact the 
NPRC and the U.S. Army Human 
Resources Center and request a 
search for the veteran's entire 
service personnel file.  When making 
these requests, the RO must request 
of each agency contacted that if no 
records can be found, the agency's 
response must indicate this in 
writing.  All attempts to secure the 
evidence must be documented in the 
claims folder, and any negative 
replies must be associated with the 
claims folder.  

If, after making reasonable efforts 
to obtain identified records the RO 
is unable to secure them, the RO 
must notify the veteran and (a) 
identify the specific records the RO 
is unable to obtain, (b) briefly 
explain the efforts that the RO made 
to obtain those records, and (c) 
describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be 
given an opportunity to respond.

3.  After completing the above 
action, and any other development 
that may be indicated by any 
response received as a consequence 
of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of 
the case must be provided to the 
veteran and her representative.  
After the veteran and her 
representative have had an adequate 
opportunity to respond, the appeal 
must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VAN N. STEWART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

